Citation Nr: 0530639	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  04-29 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased disability rating for service-
connected spondylolisthesis with laminectomy, fusion and 
degenerative changes, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Navy 
from September 1959 to October 1974.

In a February 1975 rating decision, the veteran was granted 
service connection for spondylolisthesis; a 10 percent 
disability rating was assigned.  

In July 2002, the veteran filed a claim for an increased 
disability rating for his service-connected low back 
disability.  In a September 2002 rating decision, the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO) increased the veteran's 
service-connected spondylolisthesis with laminectomy, fusion 
and degenerative changes to 20 percent disabling.  The 
veteran appealed the assigned disability rating to the Board 
of Veterans' Appeals (the Board).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking entitlement to an increased rating for 
spondylolisthesis with laminectomy, fusion and degenerative 
changes, currently evaluated as 20 percent disabling under 
former Diagnostic Code 5292 [spine, limitation of motion, 
lumbar].  

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
issue must be remanded for further evidentiary and procedural 
development.  



Additionally submitted evidence

The file contains recent medical evidence from J.E.S., M.D., 
received in November 2004.  This evidence was not previously 
associated with the veteran's claims folder, and is relevant 
to the veteran's increased rating claim for service-connected 
spondylolisthesis with laminectomy, fusion and degenerative 
changes.  
This evidence has not been considered by the RO and no waiver 
of initial RO consideration is currently of record.  See 38 
C.F.R. §§ 19.31, 20.1304 (2005).  [Indeed, the Board sent the 
veteran a letter dated in October 2005 asking if he wished to 
waive initial RO consideration, and he responded in the 
negative.]

Without a written waiver of initial RO consideration with the 
submission of the additional treatment records, this case 
must be returned to the agency of original jurisdiction for 
readjudication.  See Disabled American Veterans v. Principi, 
327 F. 3d 1339 (Fed. Cir. 2003) [VA regulation allowing the 
Board to consider additional evidence without remanding case 
to the agency of original jurisdiction for initial 
consideration was invalid].

VA treatment records

The claims folder has extensive evidence from the North 
Chicago VA Medical Center (VAMC); however, the most recent 
record from that facility is dated in May 2004.  Since as 
discussed immediately above this case must be returned for 
review of medical records submitted by the veteran, the Board 
believes that updated records from the North Chicago VAMC, if 
existing, should be associated with the veteran's VA claims 
folder.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should request all treatment 
records pertaining to the veteran from 
the North Chicago VAMC since May 2004.  
Any records obtained from that 
facility should be associated with the 
veteran's VA claims folder.

2.  VBA should then readjudicate the 
veteran's claim of entitlement to an 
increased disability rating for 
spondylolisthesis with laminectomy, 
fusion and degenerative changes, in 
light of all of the evidence of 
record, including the recently 
submitted statement from Dr. J.E.S. 
and any updated treatment records 
received from the North Chicago VAMC.  
If the benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

